Citation Nr: 1546803	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  05-11 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for hypertensive cardiovascular disease.
 
2. Entitlement to an effective date earlier than March 1, 1 2004 for the grant of service connection for cerebrovascular accident (CVA). 

3.  Entitlement to an effective date earlier than August 7, 2010 for the assignment of a 100 percent disability rating for CVA. 

4.  Entitlement to a higher rate of special monthly compensation (SMC) at the "S" rate.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

L. Crohe


INTRODUCTION

The Veteran served on active duty from October 1962 to January 1983. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

In an April 2007 rating decision, the RO granted service connection for hypertensive cardiovascular disease, rated 30 percent, effective March 1, 2004.  

The claim for a higher rate of SMC arose from a December 2008 rating decision.

In a November 2010 rating decision, the RO, inter alia, granted service connection for CVA and assigned a 100 percent disability rating, effective August 7, 2010.   The RO also granted entitlement to SMC based on aid and attendance.   In December 2010, the Veteran filed a disagreement with the assignment of the November 7, 2010 effective date for the grant his claim.  

In April 2011 correspondence, the RO acknowledged the Veteran's NOD and identified the issue on appeal as entitlement to an earlier effective date for the grant of 100 percent for the service connection for CVA.  

In a January 2012 decision, the Board assigned an effective date of February 23, 1995 for the grant of service connection for hypertensive cardiovascular disease and remanded the remaining issues on appeal for further development. 

In a February 2012 rating decision, the RO implemented the prior Board decision and assigned a 30 percent disability rating for hypertensive heart disease, effective February 23, 1995.  

In November 2014, the Board remanded the issues identified as an initial rating in excess of 30 percent for hypertensive cardiovascular disease, entitlement to a higher rate of SMC, and entitlement to an effective date earlier than August 7, 2010 for the assignment of a 100 percent rating for a CVA. 

In an April 2014 rating decision, the RO granted an earlier effective date of March 1, 2004 for service connection for CVA; however, the RO characterized the issue as status post CVA, hemorrhage right parietotemporal area with residuals of dizziness, slurred speech and body weakness and assigned a 10 percent disability rating.  

In an April 2015 statement of the case, the RO identified the issue as entitlement to an effective date earlier than August 7, 2010 for the assignment of a 100 percent disability rating for CVA.  Yet, in the reasons and bases portion, the RO also discussed how the March 1, 2004 effective date was assigned for the grant of service connection.  On his Form 9 received in May 2015, the Veteran indicated that consistent with the January 2012 Board decision, he should also be awarded an effective date of February 23, 1995 for service connection for status post CVA, hemorrhage right parietotemporal area with residuals of dizziness, slurred speech and body weakness.  However, on the June 2015 certification on appeal, the RO identified the issue on appeal as entitlement to an effective date earlier than August 7, 2010 for the assignment of a 100 percent rating for CVA.  In light of the decision below granting an earlier effective date for the award of service connection for CVA as well as the VA's actions of keeping the issue of entitlement to an effective date earlier than August 7, 2010 for the assignment of a 100 percent disability rating for CVA on appeal, the Board has included the matter on the title page and will discuss it in the remand portion below. 

The record in this matter consists solely of electronic claims files and has been reviewed.

The issues of entitlement to an effective date earlier than August 7, 2010 for the assignment of a 100 percent disability rating for CVA and entitlement to a higher rate of SMC at the "s" rate are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran suffered from a CVA on October 30, 1998. 

2.  On November 13, 1998, the Veteran filed a claim of service connection for stroke with partial paralysis; he timely filed a notice of disagreement (NOD) with the March 2000 rating decision denial of such claim; a statement of the case (SOC) was not issued pursuant to that NOD, and his claim (and appeal in the matter remained pending.

3.  A November 2010 (while the 1998 claim for such benefit remained pending) rating decision granted the Veteran service connection for CVA and made the grant effective from August 7, 2010.  

4.  The record contains no statement or communication from the Veteran prior to November 13, 1998, that constitutes a pending claim for service connection for CVA.  

5.  Prior to April 20, 1999, the Veteran's hypertensive cardiovascular disease did not show marked enlargement of the heart, the apex beat beyond midclavicular line, sustained diastolic hypertension with diastolic of 120 or more, or dyspnea on exertion, or precluded more than light manual labor; it was not productive of acute congestive heart failure in the past year, workload between 3 to 5 metabolic equivalents (METs), or left ventricular dysfunction with an ejection fraction (LVEF) of 30 to 50 percent. 

6.  From April 20, 1999, the Veteran's hypertensive cardiovascular disease did not preclude sedentary employment; was manifested by 5-6 METs on April 1999 and February 2007 VA examinations; congestive heart failure was not demonstrated nor was a workload of 3 METs or less (due solely to the Veteran's service-connected heart condition) resulting in dyspnea, fatigue, angina, dizziness, or syncope, or LVEF of less than 30 percent.


CONCLUSIONS OF LAW

1.  An effective date of November 13, 1998, but no earlier, is warranted for the Veteran's award of service connection for cerebrovascular accident.  38 U.S.A. § 5101, 5110, 7105 (West 2014); 38 C.F.R. § 3.1, 3.151, 3.155, 3.400 (2015).

2.  Prior to April 20, 1999, the criteria for an initial rating in excess of 30 percent for hypertensive cardiovascular disease have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7007 (prior to and from January 12, 1998). 

3.  From April 20, 1999, the criteria for an initial rating of 60 percent, but no higher, for hypertensive cardiovascular disease have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7007 (prior to and from January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify & Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015). 

The appeal arises from a disagreement with the initially assigned disability rating and effective date after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

Here, the Veteran's VA records and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations in April 1999, February 2007, and January 2015, which, collectively, are adequate as the examiners conducted clinical evaluations, reviewed the medical history, and described the disability in sufficient detail so that the Board's evaluation is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   

The Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims.").


II. Earlier Effective Date

The assignment of effective dates of VA awards is generally governed 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for compensation (i.e., service connection) "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of service connection/compensation will be, "[d]ate of receipt of claim or date entitlement arose, whichever is later." 38 C.F.R. § 3.400.  If a claim for service connection for a disability is filed within one year of separation from active service, the effective date of an award of compensation for such disability shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i). 

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be in writing, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998). 

Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the claimant to seek benefits must be demonstrated.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  The United States Court of Appeals for the Federal Circuit has emphasized VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373   (Fed. Cir. 2004). 

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim, or is in equal balance, the claim is allowed. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran's original claim of service connection for a stroke, as well as several other disorders, was received on November 13, 1998.  

An April 1999 VA peripheral nerves; genitourinary; hand, thumb, and fingers; joints; and spine examinations, reported a medical history of impaired memory, forgetfulness, left-sided weakness, left upper extremity nonfunctional hand, and difficulty dorsiflexion left foot due to weakness as residuals of CVA in October 1998.   

In a March 2000 rating decision, the RO denied entitlement to service connection for stroke with left-sided weakness. 

On November 2000 VA aid and attendance examination, the examiner noted the Veteran's history of CVA.  

In December 2000, the Veteran submitted a letter which he referred to as a "letter of disagreement . . . on the rating of March 6, 2000." He specifically noted that he disagreed with. "items 7 trough {sic] 19."  Entitlement to service connection for stroke with left-sided weakness was listed as item 8.

In May 2002 rating decision, the RO denied the Veteran's claim for service connection for residuals of stroke with left hemiparesis.  

On March 1, 2004, the RO received a claim from the Veteran wherein he referred to his "active disagreement with VA for. . . item 8 . . . of rating decision dated 03/02/2000, that I claimed as palpitating heart, stroke and dizziness."  On April 2004 VA Form 119, Report of Contact, a VA employee noted that the Veteran was called and informed that his disagreement for service connection for stroke, inter alia, was not timely filed.  In September, October, and November 2004 correspondences, the Veteran referenced his claim for service connection for residual of stroke with left sided hemiparesis.  

In the subsequent January 2005 rating decision, the RO determined that new and material evidence had not been received to reopen the claim for service connection for residuals of stroke with left hemiparesis.

The Veteran filed a NOD with the January 2005 rating decision in February 2005. He filed a substantive appeal in April 2005 after the March 2005 statement of the case was issued.  

In a statement of the case received in December 2009, the Veteran reported that he originally filed for service connection for a stroke in 1998 and that his claim should be granted, effective in 1998.  

During the pendency of that "appeal," a November 2010 rating decision granted service connection for CVA with an evaluation of 100 percent, effective August 7, 2010.

In December 2010, the Veteran filed a NOD with the August 7, 2010 effective date for the grant of service connection for CVA.  An April 2011 correspondence acknowledged the receipt of the Veteran's NOD and characterized the issue as entitlement to an effective date earlier than August 7, 2010 for the assignment of a 100 percent rating for CVA.  A statement of the case (SOC) was issued in April 2015.  An April 2015 rating decision granted an earlier effective date of March 1, 2004 for service connection for status post CVA, hemorrhage right parietotemporal area with residuals of dizziness, slurred speech, and body weakness.  The RO determined that March 1, 2004, was the date that the RO received the Veteran's claim to reopen the issue.  

The critical question in this matter is whether March 2000 rating decision is final, as a final rating decision would serve as a bar to an effective date earlier than the date of the "claim to reopen" in March 2004.  See 38 U.S.C.A. § 5110, 7105.  In other words, it must be assessed whether the Veteran timely filed an appeal of the 2000 denial.  If he timely appealed the March 2000 rating decision, that decision did not become final and is not a bar to an earlier effective date (and his November 1998 claim remained pending).

Given that the evidence of record includes the December 2000 correspondence from the Veteran which is easily construed as a NOD with the March 2000 rating decision, and resolving any remaining doubt in the Veteran's favor, as is required by the law, the Board finds that the November 1998 claim remained pending until the ultimate grant of service connection in 2010.  Accordingly; service connection for the Veteran's CVA disease is warranted effective from November 13, 1998.

The Board notes that during the pendency of the appeal, in a January 2012 decision, the Board granted an effective date of February 23, 1995 for the award of service connection for hypertensive cardiovascular disease.  

On his May 2015 Form 9, the Veteran requested an earlier effective date of February 23, 1995 for the grant of service connection for his CVA in accordance with the January 2012 Board decision.  

On review of the record, there is no correspondence from the Veteran, dated prior to November 13, 1998, that could be interpreted as an informal claim for this benefit.  The Board emphasizes that, while VA does have a duty to assist a claimant in developing facts pertinent to a claim, it is the claimant who must bear the responsibility for coming forth with the submission of a claim for benefits under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  To the extent practicable, VA does make every effort to identify and notify claimants of the potential entitlement to benefits.  In sum, the claims file contains no communication prior to November 13, 1998 that put VA on notice that potential entitlement to service connection for CVA had arisen.  Additionally, a review of the evidence reveals that the Veteran first experienced a CVA in October 1998. 

As set forth above, the effective date of an award of service connection is the later of the date of receipt of claim or the date entitlement arose. 38 C.F.R. § 3.400.  

The legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date for the grant of service connection for CVA, earlier than November 13, 1998, is assignable, the claim for an effective date of February 23, 1995, must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

III. Increased Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126(1999).  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, staged ratings are warranted.

In the November 2010 rating decision that awarded service connection for atherosclerotic hypertensive heart disease, status post MI and stent, the Veteran was assigned an initial 30 percent, effective February 24, 2010.  In January 2012, the Board, inter alia, granted an effective date of February 23, 1995 for the award of service connection for hypertensive cardiovascular disease.  In implementing the Board's decision, in a February 2012 rating decision, the RO also assigned a 30 percent disability evaluation, effective February 23, 1995, under Diagnostic Code 7007.  

During the pendency of the appeal, the criteria for evaluating cardiovascular disabilities were revised, effective January 12, 1998.  See 62 Fed. Reg. 65207 -65224 (1997).  As there is no indication that the revised criteria are intended to have retroactive effect, VA has a duty to adjudicate the claim only under the former criteria for any period prior to the effective date of the revised criteria, and to consider the revised criteria for the period beginning on the effective date of the new provisions.  See Wanner v, Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); see also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  Another revision was made effective September 6, 2006.  See 71 Fed. Reg. 52457 (September 6, 2006).  However, the revision effective in 2006 did not alter the criteria applicable to the instant case.

Pursuant to Diagnostic Code 7007 (in effect prior to January 12, 1998), a 30 percent rating was warranted for hypertensive cardiovascular disease with definite enlargement of the heart, sustained diastolic hypertension of 100 or more, moderate dyspnea on exertion. 

A 60 percent rating required marked enlargement of the heart, confirmed by roentgenogram, or the apex beat beyond midclavicular line, sustained diastolic hypertension, diastolic of 120 or more, which may later have been reduced, dyspnea on exertion, more than light manual labor precluded. 

A 100 percent rating required definite signs of congestive failure, more than sedentary employment precluded.  38 C.F.R. § 4.104, Diagnostic Code 7007 (in effect prior to January 12, 1998) 

After January 12, 1998, a 30 percent disability rating for hypertensive cardiovascular disease is warranted where a workload of greater than 5 Metabolic Equivalents (METS) but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, where there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray. 

A 60 percent disability rating is warranted for more than one episode of acute congestive heart failure in the past year; or, where workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, for left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

A 100 percent disability rating is warranted for chronic congestive heart failure, or, workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7007 (2015).

For rating diseases of the heart, one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

A.  For the Appeal Period Prior to April 20, 1999

On review of the record, the Veteran's hypertensive cardiovascular disease does not warrant a rating in excess of 30 percent at any time prior to April 20, 1999.  

Treatment records from Lorma Medical Center included May 1994, February 1995, October 1998, and August 2000 chest examination and radiographs that were unremarkable.  A November 1998 treatment record reported adynamic precordium, regular rate and rhythm, and no murmur.  An echocardiogram/echocardiograph (ECG) at the time showed aortic annular sclerosis with calcified right coronary aortic cusp; normal-sized left ventricle with hypertrophied posterior wall, and adequate systolic and diastolic function.  

In a January 2015 medical opinion, the VA examiner stated that he reviewed the conflicting medical evidence and opined that the Veteran did not have any congestive heart failure since 1995.  The examiner explained that there was no proof in the Veteran's history or previous examinations that he had CHF.  The examiner reported that it was not possible to objectively ascertain the METS in 1995 because there was no document that showed the Veteran's functionality during that time.  The examiner added that the certificate dated February 15, 1995, showed cardiac arrhythmia, PVCs with no elaboration regarding the Veteran's cardiac condition.

Considering the criteria in effect prior to January 12, 1998, the evidence does not reflect findings indicative of marked enlargement of the heart, the apex beat beyond midclavicular line, sustained diastolic hypertension with diastolic of 120 or more, or dyspnea on exertion.  Likewise, the records did not show that the Veteran's disabilities precluded more than light manual labor to warrant a higher 60 percent rating.  Also, there were no definite signs of congestive heart failure or that more than sedentary employment was precluded to warrant a 100 percent disability rating. 

Considering the criteria in effect since January 12, 1998, the evidence does not reflect symptoms productive of either more than one episode of congestive heart failure within a year; a workload between 3 to 5 METs; or a left ventricular dysfunction with an ejection fraction of 30 to 50 percent to warrant a higher 60 percent rating.  Likewise, chronic congestive heart failure, a workload of 3 METS or less, or left ventricular dysfunction with an ejection fraction of less than 30 percent have not been shown to warrant a 100 percent disability rating.   Again, the Board notes that such findings are not supported by any evidence.

In reaching these decisions, the Board considered the doctrine of reasonable doubt, however, where the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



B.  For the Appeal Period from April 20, 1999

On review of the record, the Veteran's hypertensive cardiovascular disease warrants a 60 percent disability rating, but no higher from April 20, 1999.  

Here, on April 20, 1999 VA heart examination, the Veteran's blood pressure was 140/90.  The Veteran had complaints of recurrent mild chest pains associated with activity and at rest.  He also experienced recurrent palpitations and documented or "rhythm irregularity", which occurred more frequently at night when he stood up, lasted for several minutes, and resolved spontaneously.  He had shortness of breath associated with effort such as pedaling a stationary bike for two minutes.  He was prescribed with medication for treatment with no side effects noted.  On physical examination of the heart, the apex beat was not palpable, there was regular rhythm, and a murmur was not present.  His lungs were clear and there was no edema in his extremities.  Regarding his vital signs, his pulse was 56/min, his rate was 18/min, and his blood pressure readings were 110/80 while lying down, 100/70 while sitting, and 110/80 while standing.  The examiner found arteriosclerotic heart disease (ASHD), not in failure, with an ejection fraction of 66 percent and METs score (metabolic equivalent) of 5-6, status post CVA. 

On November 2000 VA Aid and Attendance or Housebound Examination, the Veteran had complaints of chest pains and easy fatigability.  The diagnosis was ASHD, not in failure, with functional class TI-B.

Records from Dr. E.V.G. Gaerlan included results from an October 2001 CT scan of the chest that revealed cardiomegaly.

April 2002 correspondence from Dr. H.R. Cariaso-Santos included a diagnosis of cardiac arrhythmia.  

Treatment records from Dr. Valdez, included an August 2004 x-ray report, which was unremarkable.  

August 2005 records from VA Manila Outpatient Clinic (OPC) revealed bradycardia.

On February 2007 VA heart examination, the Veteran had complaints of angina, dizziness, dyspnea on moderate exertion and occasional fatigability.  There was no history of trauma to the heart, cardiac neoplasm, myocardial infarction, congestive heart disease, rheumatic heart disease, syphilitic heart disease, endocarditis, pericarditis, or syncope.  The Veteran's hypertensive heart disease was described as mild, he required medication, occasionally was fatigued, experienced angina two to three times a week, and felt dizzy all the time.  There was a history of dyspnea on moderate exertion.  He alleged that he had an irregular heart beat and sometimes became dizzy.  On physical examination, PMI was in the 4th ICS; blood pressure readings were 110/80, 120/70, and 110/70.  X-rays dated in November 2006 revealed normal heart size.  Pulmonary examination findings were normal.  ECG revealed normal left ventricle with good wall motion and contractility and good systolic function.  Ejection fraction was 72 percent.  The level of activity resulting in dyspnea, angina, dizziness, or syncope was at a METs score of 5-6.  The examiner noted that the Veteran had symptoms on physical exertion.  

On November 2007 Form 9, the Veteran contended that his heart disease should be rated at 60 percent disabling as this the rating assigned when it was still considered as a nonservice connected disability.

A July 2008 Medical Certificate from Dr. Valdez diagnosed the Veteran with ASHD with status post cerebrovascular disease.  An ECG report from ISICI reported an ejection fraction of 73 percent.

September 2009 VA treatment records from the Manila OPC noted that the Veteran did not have chest pain or shortness of breath.  He felt palpitations lasting for less than a minute, which were not accompanied by difficulty of breathing.  

On August 2010 VA Aid and Attendance examination, the examiner indicated that the Veteran needed aid and attendance of another person in the performance of his activities of daily loving due to his status post CVA with weakness of the left extremities, aggravated by the injuries in the right wrist and right leg.  The examiner found that there was moderate restriction in his ability to perform activities of daily living due to his service connected disabilities.  The Veteran indicated that he spent time on the computer, "doing internet work."  He retired in January 1983 due to being eligible by age or duration of work. 

Medical Certificates from Dr. Estandian, included a January 2010 chest examination, which revealed that, "the heart is unenlarged."  A July 2010 ECG showed normal sinus rhythm.  

A March 2015 Medical Certificate from Dr. Mabanag reported that the Veteran had a heart rate of 60 beats per minute and left anterior hemiblock on ECG.  A subsequent March 2015 Medical Certificate reported cardiac dysthymia with left anterior hemiblock and premature ventricular contractions (PVCs), which may cause fainting, dizziness, and nausea. 

On January 2015 heart condition disability benefit questionnaire (DBQ), the Veteran was diagnosed with ventricular arrhythmia (since 2014) and dyslipidemia (sine 1998).  The examiner reported that the Veteran's blood pressure has been stable at 100-140/70-90; he has not been taking any antihypertensive medication since he had his VA heart examination on Feb 6, 2007.  There was also no note of medications for congestive heart failure (CHF), although, continuous medication was required for control of his heart condition.  There examiner indicated that the Veteran did not have CHF or myocardial infarction.  The Veteran had intermittent cardiac arrhythmia, namely, premature ventricular contractions (PVCs) with more than four episodes in the past 12 months.  However, a March 2014 ECG did not show any arrhythmia.  The Veteran denied having any procedures or hospitalizations for a heart condition.  On physical examination, his heart rate was 55, rhythm was regular, heart sounds were normal, and there was no peripheral edema in the bilateral lower extremities.  The point of maximal impact was not palpable, there was no jugular-venous distention, the auscultation of the lungs were clear and the peripheral pulses were diminished.  His blood pressure was 130/80.  On sinus rhythm with uniform PVCs in bigeminy, premature ventricular complexes were now present when compared with March 2014 ECG.  On January 2015 ECG, left ventricular ejection fraction was reported as 63.7 percent with normal wall motion and thickness.

The examiner reviewed the findings of January 2015 METs test and stated that the Veteran reported dyspnea, dizziness, and joint pain at 1-3 METs levels, which was found to be consistent with activities such as eating, dressing, taking a shower, slow walking (2 mph) for 1-2 blocks.  The examiner found that this limitation was not due solely to the heart condition.  The examiner reported that the METs level was due to multiple factors and it was not possible to accurately estimate the percentage of the METs level limitation that was solely due to the heart condition.  The examiner also reported that the Veteran had other non-cardiac medical conditions such as knee and back pain, which lowered the Veteran's METs levels by at least 30 percent.  Therefore, the examiner found that due to other medical conditions, the ejection fraction would be a better parameter than the actual METS in gauging the cardiovascular status.  The examiner found that the Veteran's heart condition impacted his ability to work.  The Veteran was wheelchair bound.  

In a subsequent January 2015 medical opinion, the VA examiner stated that he reviewed the conflicting medical evidence and opined that the Veteran did not have any congestive heart failure (CHF) since 1995.  The examiner explained that there was no proof in the Veteran's history or previous examinations that he had CHF.  The examiner reported that it was not possible to objectively ascertain the METS in 1995 because there was no document that showed the Veteran's functionality during that time.  The examiner added that the certificate dated February 15, 1995, showed cardiac arrhythmia, PVCs with no elaboration regarding the Veteran's cardiac condition.  During the examination for the heart in February 2007, his METS was 5-6.  The examiner also referred to METs estimated to be at 1-3 during a March 2012 examination; however, the examiner stated that during that time, the Veteran was post stroke and presented with left hemiparesis, which could affect the METs estimation.  The examiner reported that the METs during the latest examination were also estimated to be between 1 and 3; however, other conditions, as stated, could have been a factor in his functionality.

On review of the evidence, the April 1999 and February 2007 VA examination reports show METs scores of 5-6.  Here, the lower end of the METs scores fall within the criteria, in effect since January 12, 1998, which allows for a 60 percent disability rating if a workload of greater than 3 METs but not greater than 5 METs.  The VA examination results as well as other medical records during this time period include complaints or findings of dyspnea, fatigue, angina, and dizziness.  Therefore, resolving all reasonable doubt, a 60 percent rating is warranted, effective April 20, 1999.   
  
In order for a higher rating of 100 percent to be warranted, considering the criteria in effect prior to January 12, 1998, the evidence would have to show definite signs of congestive heart failure or that more than sedentary employment was precluded.  Here, on November 2000 VA Aid and Attendance or Housebound Examination, the Veteran was diagnosed with ASHD, not in failure.  On February 2007 VA examination, the examiner specifically found that there was no congestive heart disease.  On January 2015 VA heart DBQ, the examiner reported that the Veteran did not have CHF and there was no indication that he had been taking medication for CHF.  Also, in a January 2015 medical opinion, the VA examiner reviewed the evidence and opined that the Veteran did not have any CHF since 1995 as there was no proof in his history or on previous examinations that he ever had CHF.  

Furthermore, there was no evidence that sedentary employment was precluded as a result of the Veteran's hypertensive heart disease.  While, the January 2015 VA examiner acknowledged that the Veteran's heart condition impacted his ability to work, the examiner remarked that the Veteran was wheel chair bound and had other medical conditions.  On February 2007 VA examination, in regards to the Veteran's heart disability, the examiner found that the Veteran had symptoms on exertion.  On August 2010 VA aid and attendance examination, the examiner found that a number of the Veteran's service-connected disabilities caused a moderate restriction on his activities of daily living.  The Veteran, himself, indicated that he spent time working on the internet for activities or leisure pursuits.  He retired in January 1983 due to being eligible by age or duration of work.  Therefore, a 100 percent disability rating is not warranted under the criteria in effect prior to January 12, 1998.

Considering, the criteria in effect since January 12, 1998, in order to warrant a 100 percent disability rating, the rating criteria requires chronic congestive heart failure, which was not present, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; LVEF of less than 30 percent.  

The Board acknowledges that the Veteran's METs scores were reported as low as 1-3 during; however, the January 2015 VA examiner reported that in March 2012, the Veteran was post stroke and presented with left hemiparesis, which could affect the Veteran's METs estimation.  In regards to the January 2015 interviewed-based Mets levels, the examiner found that the METs level limitation was not due solely to the Veteran's heart condition.  The examiner found the METs level was due to multiple factors and it was not possible to accurately estimate the percentage of the METs level limitation that was solely due to the heart condition.  The examiner also indicated that the Veteran had other non-cardiac medical conditions, such as knee and back pain, which lowered the Veteran's METs levels by at least 30 percent.  Therefore, the examiner found that due to other medical conditions, the ejection fraction would be a better parameter than the actual METS in gauging the cardiovascular status.  

During the appeal period from April 20, 1999, the lowest the Veteran's LVEF was reported was during the January 2015 VA examination at 63.7 percent, which was well above the 30 percent required for a 100 percent disability rating.  Therefore, considering the LVEF percentage as was recommended by the January 2015 VA examiner, the preponderance of the evidence is against a higher (100 percent) disability rating under the revised criteria.  

In summary, the preponderance of the evidence is against a rating in excess of 30 percent prior to April 20, 1999.  Resolving all reasonable doubt a rating of 60 percent from April 20, 1999 is warranted; however, the preponderance of the evidence is against a rating in excess of 60 percent from that date.   




C.  Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-scheduler basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Prior to April 20, 1999, the Veteran's hypertensive cardiovascular disease did not show marked enlargement of the heart, the apex beat beyond midclavicular line, sustained diastolic hypertension with diastolic of 120 or more, or dyspnea on exertion, or precluded more than light manual labor; it was not productive of acute congestive heart failure in the past year, workload between 3 to 5 metabolic equivalents (METs), or left ventricular dysfunction with an ejection fraction (LVEF) of 30 to 50 percent.  From April 20, 1999, the Veteran's hypertensive cardiovascular disease did not preclude sedentary employment; was manifested by 5-6 METs on April 1999 and February 2007 VA examinations; congestive heart failure was not demonstrated nor was a workload of 3 METs or less (due solely to the Veteran's service-connected heart condition) resulting in dyspnea, fatigue, angina, dizziness, or syncope, or LVEF of less than 30 percent.  The symptoms associated with the Veteran's service-connected heart disability are not shown to cause any impairment that is not already contemplated by the relevant diagnostic codes, as cited above, and the Board finds that the rating criteria reasonably describe his disability.  In addition, there have not been frequent hospitalizations or marked interference with employment as the Veteran remains self-employed and can perform light exertion.  Therefore, referral for consideration of an extraschedular rating is not warranted.

Finally, the Board acknowledges that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is considered a component of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  However at no pertinent point has the Veteran asserted, or the record indicated, that he has actually or effectively been rendered unemployable solely due to the hypertensive cardiovascular disease disability under consideration.  As a Rice TDIU claim has not reasonably been raised in conjunction with the current claim for higher rating, such need not be addressed herein.


ORDER

An effective date earlier of November 13, 1998, but no earlier, for the grant of service connection for CVA is granted. 

Prior to April 20, 1999, a rating in excess of 30 percent for hypertensive cardiovascular disease is denied. 

From April 20, 1999, a 60 percent rating, but no higher, for hypertensive cardiovascular disease is granted. 






REMAND

Regarding the claim for entitlement to an effective date earlier than August 7, 2010 for the assignment of a 100 percent disability rating for CVA, the RO's implementation of the Board's award of an earlier effective date of service connection for CVA will require rating the disability for the period dating back to November 13, 1998 in the first instance.  As such action may have impact on the effective date assigned for the assignment of a 100 percent disability rating for CVA, appellate review of the claim for an earlier effective date for the assignment of a 100 percent disability rating for CVA must be deferred pending the RO's initial consideration.

In January 2012, the Board remanded the Veteran's claim for entitlement to a higher rate of SMC, specifically for consideration at the "S" rate.  In November 2014, the Board remanded the claim again indicating that the RO had not readjudicated the claim of entitlement to a higher rate of SMC.  Subsequently, the RO issued a supplemental statement of the case in April 2015 denying the matter.  However, there is no indication that the RO has considered entitlement to a higher rate of SMC at the "S" rate in the first instance, which has repeatedly been requested by the Veteran and his representative and was the bases of the January 2012 Board remand. 

Accordingly, the case is REMANDED for the following action:

The issues remaining on appeal should be readjudicated, to include the assignment of the initial rating for the Veteran's CVA from November 1998, an effective date earlier than August 7, 2010 for the assignment of a 100 percent disability rating for CVA, and consideration of entitlement to a higher rate of SMC at the "S" rate.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate SSOC (that explains in detail why the benefit sought is not warranted) and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


